DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 19 January 2021.  As directed by the amendment: claims 36 and 56 have been amended; no claims have been cancelled or added. Thus, claims 36-56 are presently pending in this application, with claims 52-55 withdrawn from consideration. 
Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive. Applicant argues that Curatolo fails to anticipate the claims as amended because (a) the arms of Curatolo do not house the active agent, (b) the device of Curatolo fails to provide a polymer coating outside of the carrier portion, and (c) the arms do not release from the active agent because the active agent of Curatolo is released from the central sleeve of the device. However, upon further consideration of Curatolo, the arms 3 of the device are coiled around the device before ingestion so as to enclose, or house, the outer diameter of the carrier portion in the form of tablet 4 (Col. 7:56-61). The subsequent release of the arms from the active agent or carrier portion 4 occurs when the arms uncoil from the sleeve 2 (Col. 6:47-52). In addition, the sleeve 2 acts as a polymer coating for the newly interpreted carrier portion 4 and therefore meets all of the limitations of the claim. The rejection is maintained as appropriate in view of these amendments below. 
Drawings
The drawings were received on 19 January 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 36-39, 43-51, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curatolo et al (US 5002772).
Regarding claim 36, Curatolo discloses:
(Fig. 1) comprising a carrier portion (4) comprising a first arm and a second arm (3) and an active or diagnostic agent (5) housed within at least one of the arms (Col. 7:56-61, Col. 13:23-58 – Example 6 and 7 disclose a device that has a center part that is joined with ribbons and when the device is collapsed, the drug is within the coiled arms; the tablet or carrier portion 4 is therefore enclosed (or housed) within the arms in this coiled position); wherein the at least one of the arms is configured to release the active or diagnostic agent into a subject’s gastric environment following administration of the device thereto (Col. 3:26-30 – the device as a whole is an orally administrable controlled release device, which means that the arms in combination with the device as a whole are configured to release the active agent into the subject’s gastric environment); wherein the carrier portion (4) is coated with a polymer coating (2) on its outer surface (Col. 13:25-28 – a polymer sleeve that surrounds and acts as a coating for the tablet 4); and wherein when the device is in a collapsed configuration (Col. 14:33-36), the arms (3) are in a closed configuration that is sized and shaped for oral administration (Col. 14:33-36 – the device is coiled and sealed in a capsule so that it can be ingested); and wherein when the device is in an expanded configuration (Fig.1), the arms (3) are shaped, sized, or both shaped and sized, such that the device does not pass through a pylorus (Col. 3:8-16 – the device is cannot pass through the pylorus when extended); and wherein upon separation of at least one of the arms from the carrier portion (Col. 14:50-65 – the device is intended to fall apart after a predetermined period of time), the device separates into two or more subparts (the device falls apart and therefore separates into two or more subparts) that are individually sized or shaped to pass through the pylorus (Col. 14:50-65 – after device falls apart, the device is able to exit the body via the digestive tract).
Regarding claim 37, Curatolo discloses:
The device of claim 36, wherein the polymer coating comprises a polymethacrylate-based copolymer, a hydroxypropylmethylcellulose acetate succinate polymer, cellulose acetate, or a combination thereof (Col. 5:41-65, Col. 6:1-14 – the device forms part of the coating and is made of cellulose acetate, a methacrylate-based polymer, and/or a hydroxypropylmethylcellulose polymer).
Regarding claim 38, Curatolo discloses:
(Col. 6:1-14 – the device coating can be made of polyethylene glycol, which is defined by the instant specification as a plasticizer).
Regarding claim 39, Curatolo discloses:
The device of claim 38, wherein the plasticizer is dibutyl sebacate, triacetin, triethyl citrate, acetyl tributyl citrate, acetyl triethyl citrate, polyethylene glycol, polyethylene glycol monomethyl ether, glycerin, sorbitol, sorbitan, castor oil, diacetylated monoglycerides, tributyl citrate, or a combination thereof (Col. 6:1-14 – the device coating can be made of polyethylene glycol, which is defined by the instant specification as a plasticizer).
Regarding claim 43, Curatolo discloses:
The device of claim 36, wherein the arms are in the expanded configuration for at least six hours (Col. 13:54-59, Col. 14:52-55 – the device is retained for 20-24 hours).
Regarding claim 44, Curatolo discloses the device of claim 36, wherein the separation of at least one of the arms is fully capable of occuring when at least 50% of the active or diagnostic agent has been released from the device into the gastric environment, upon exposure of the device to the gastric environment, depending on the drug used because the device is independently capable of staying within the body for up to 24 hours (Col. 13:60-67).
Regarding claim 45, Curatolo discloses:
The device of claim 36, wherein the active or diagnostic agent is configured to release from the device over a time period of 3 to 24 hours, upon exposure of the device to the gastric environment (Col. 13:54-59, Col. 14:52-55 – the device can be retained for up to 20-24 hours).
Regarding claim 46, Curatolo discloses:
The device of claim 36, wherein the drug or diagnostic agent is configured to release from the device over a time period of about 3 hours, about 6 hours, about 8 hours, about 10 hours, about 12 hours, about 14 hours, about 16 hours, about 18 hours, about 20 hours, about 22 hours, about 24 hours, about 28 hours, about 30 hours, about 32 hours, about 34 hours, about 36 hours, about 40 hours, about 44 hours, about 48 hours, about 60 hours, or about 72 hours (Col. 13:54-59, Col. 14:52-55 – the device can be retained for up to 20-24 hours).
claim 47, Curatolo discloses the device of claim 36, wherein the active or diagnostic agent comprises an active pharmaceutical ingredient, or pharmaceutical salt thereof, from the claimed list, specifically nifedipine (Col. 4:41-58).
Regarding claim 48, Curatolo discloses the device of claim 36, wherein the expanded configuration is fully capable of resisting passage through the pylorus prior to release of at least 40%, at least 50%, at least 70%, at least 80%, at least 90%, or at least 95% of the drug or diagnostic agent from the device depending on the drug delivery profile because the drug is delivered independently from the device breaking down (Col. 13:54-59).
Regarding claim 49, Curatolo discloses:
The device of claim 36, wherein the device comprises multiple subparts (Fig. 1; Col. 13:23-34 – four arms and one receptacle).
Regarding claim 50, Curatolo discloses:
The device of claim 36, wherein the device comprises more than 5 subparts (Fig. 1; Col. 13:23-34 – four arms, one receptacle, and the tablet, which are separate during assembly).
Regarding claim 51, Curatolo discloses:
The device of claim 36, wherein the device separates into more than 5 subparts (Fig. 1; Col. 13:23-34 – four arms, one receptacle, and the tablet, which are separate during assembly).
Regarding claim 56, Curatolo discloses:
A gastric retentive pharmaceutical device (Fig. 1) comprising an active or diagnostic agent (4; Abstract) housed within a polymer coated carrier portion (4) (Col. 3:32-36 – the tablet 4 is in the relied upon embodiment a coated matrix tablet) that is configured to release the active or diagnostic agent into a subject’s gastric environment following administration of the device thereto (Col. 3:26-30 – the device as a whole is an orally administrable controlled release device, which means that the arms in combination with the device as a whole are configured to release the active agent into the subject’s gastric environment); wherein the device is configured for oral administration (Abstract); andPage 5 of 7DOCKET NO.: 111748.000038PATENTApplication No.: 15/780,420 Office Action Dated: July 22, 2020wherein the release of the active or diagnostic agent (4) from the carrier portion (1) is independent of the dimensional and structural integrity of the polymer coated carrier portion (Col. 2:50-60, Col. 3:47-51, Col. 4:17-26 – the drug release is determined by osmosis, not the carrier portion degradation, as described in the ).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Curatolo in view of Friedman et al (US 6685962).
Regarding claim 40, Curatolo discloses the device of claim 38, but is silent regarding the plasticizer being 5-26% weight of the polymer coating. However, Friedman teaches using a plasticizer in a shielding layer, which is a polymer layer surrounding the device, where the shielding layer has 20% plasticizer (Col. 10:11-18). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the coating of Curatolo to provide a coating with 20% plasticizer as taught by Friedman in order to control the solubility of the device as required by the user.
Regarding claim 41, Curatolo discloses the device of claim 38, but is silent regarding the polymer coating being 10-200 µm. However, Friedman teaches forming a shielding layer, which is a polymer layer surrounding the device, where the shielding layer is 135 µm thick. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the polymer layer of Curatolo to provide a polymer layer of 135 µm thickness as taught by Friedman in order to control the solubility of the device as required by the user.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Curatolo.
Regarding claim 42, Curatolo discloses the device of claim 38, but is silent regarding the polymer coating being 1-10% of the weight of the device. However, the instant specification fails to disclose an unexpected result of such a coating. However, Curatolo does disclose forming a device in order to retain the device for a specified time while still allowing the drug to be diffused based on a desired diffusion profile (Col. 3:56-67; Col. 4:17-21). Therefore, Curatolo recognizes that the specifications of the drug and the device determine the possible dimensions of the device in order to achieve the diffusion profile required by a user. Therefore, because Curatolo sets forth that device is fully capable of being tailored In re Aller, 105 USPQ 233 (see MPEP §2144.05)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/11/2021